NO. 12-11-00013-CV

                        IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

DAN J. SIMPSON AND,                             §          APPEAL FROM THE 241ST
DANIELLE T. SIMPSON,
APPELLANTS

V.                                              §          JUDICIAL DISTRICT COURT

LINDALE STATE BANK,
APPELLEE                                        §          SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                        PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on December 16,
2010. Appellants timely filed a notice of appeal that failed to contain the information required
by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.
        On January 14, 2011, Appellants were notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with rules 9.5 and
25.1(e). They were further notified that unless they filed an amended notice of appeal on or
before February 14, 2011, the appeal would be referred to the court for dismissal. See TEX. R.
APP. P. 42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellants
have not corrected their defective notice of appeal. Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c);
Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Tyler Feb. 11, 2004,
pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler
Feb. 11, 2004, pet. denied).
Opinion delivered February 16, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2